ACCEPTED
                                                                                                  03-14-00655-CR
                                                                                                          5208749
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                              5/8/2015 1:46:51 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK




                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                     ALLISON PALMER           GEORGE E. McCREA
                                                           5/8/2015 1:46:51 PM
                         51ST & 119TH DISTRICT ATTORNEYS JEFFREY D. KYLE
                                    124 W. Beauregard              Clerk
                                   San Angelo, Texas 76903
325/659-6583                                                            325/655-6116
325/658-6831 (Fax)
                                         May 8, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Nathaniel J. Frazier, Jr. , Appellant v. The State of Texas—Case # 03-14-00655-CR
Trial Court# D-13-0958-SA , 391st District Court

Dear Mr. Kyle:

         The State believes that the trial court ruled correctly in this case. With regard to
the Anders brief filed by Appellant, the State hereby notifies the Court that it will not
respond on the merits to the points raised and conceded by Appellant’s brief. Please
file this letter response with the papers in the cause and bring it to the attention of the
appropriate members of the Court or its staff.

                                            Sincerely,




                                            ____________________________
                                            Jason Ferguson
                                            Asst. District Attorney
                                            51st Judicial District
                                            124 W Beauregard, Ste. B
                                            San Angelo, TX 76903
                                            (325) 659-6583
                                            (325) 658-6831 FAX
                                            TSB# 24072092
cc:       Justin Mock
          125 South Irving Street
          San Angelo, Texas 7903
          justin@ellisandmock.com via https://efile.txcourts.gov/